Exhibit 10.2
 
ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (this “Agreement”) is dated as of May 10, 2011, by and
between OROGRANDE IRON ORE COMPANY, LLC, a limited liability company organized
and existing under the laws of the State of Florida (together with is successors
and permitted assigns, the “Assignor”), and IMG IRON ORE TRADING S.A., a
sociedad anónima under the laws of the British Virgin Islands (together with is
successors and permitted assigns, the “Assignee”).


W I T N E S S E T H   T H A T:


WHEREAS, the Assignor, as buyer, and Gulf Coast Mining Group, LLC, a limited
liability company organized and existing under the laws of the State of Nevada
(“Gulf Coast”), as seller, have executed a Contract for Sale and Purchase of
Iron Ore (Contract No. OG-2011), dated May 2, 2011 (the “Purchase and Sale
Agreement”), pursuant to which Gulf Coast agreed to sell and the Assignor agreed
to purchase certain amounts of iron ore, mined from those certain mining
properties located in OroGrande, New Mexico named Iron Duke, Cinco de Mayo,
Virginia and Barbara Loads, throughout a three-year term for a price of forty
dollars ($40.00) per dry metric ton plus all associated costs and commission,
pursuant to the terms and conditions therein contained;


WHEREAS, the Assignor desires to irrevocably assign all of its rights, title,
powers and interests under and pursuant to the Purchase and Sale Agreement to
the Assignee, and to delegate all of its duties and obligations under and
pursuant to the Purchase and Sale Agreement to the Assignee; and


WHEREAS, the Assignee has agreed to receive and accept all of the rights, title,
powers and interests of the Assignor under and pursuant to the Purchase and Sale
Agreement and to assume and perform all of the duties and obligations of the
Assignor under and pursuant to the Purchase and Sale Agreement.


NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties hereto, it is hereby agreed as follows:


 1. Assignment and Assumption. The Assignor, subject to the satisfaction of the
conditions herein contained, hereby irrevocably assigns, transfers and sets over
to the Assignee, for the benefit of the Assignee, all of the Assignor’s rights,
powers, title and interests in, to and under the Purchase and Sale Agreement,
and the Assignor hereby delegates to the Assignee all of the Assignor’s duties
and obligations under the Purchase and Sale Agreement, and the Assignee hereby
accepts all of the rights, powers, title and interests, and assumes all of the
duties and obligations, of the Assignor under and pursuant to the Purchase and
Sale Agreement, all to the same effect as if the Assignee were the “Buyer” as
defined in the Purchase and Sale Agreement.
 
 
1

--------------------------------------------------------------------------------

 


 2. Agreement to Perform.  At such time as the assignment contemplated hereby is
effected, the Assignee agrees to faithfully perform and discharge all the terms,
conditions, and obligations of the Assignor under the Purchase and Sale
Agreement, including, but not limited to payment of all amounts owed thereunder.


 3. Conditions Precedent.  This assignment and any delegation granted pursuant
hereto is subject to the satisfaction of the following conditions precedent,
subject to the satisfaction of the Assignor in its sole discretion:


(a) (i) one hundred eighty thousand (180,000) dry metric tons of iron ore have
been delivered to the Assignee pursuant to the terms and conditions of the
Purchase and Sale Agreement; (ii) such iron ore has been purchased from the
Assignee by a third party purchaser; and (iii) such iron ore has been fully paid
for (and is non-assessable) by the third party purchaser of the iron ore;


(b) all principal, interest, fees and any other amounts owed pursuant to that
certain loan agreement, dated December 20, 2010 (the “Loan Agreement”), by and
among Iron Mining Group, Inc., a corporation incorporated under the laws of the
State of Florida, as borrower (“IMG”), the lenders identified on the signature
pages thereto (and any party that may become a lender pursuant thereto,
collectively, the “Lenders”), and MST Financial, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, as
administrative agent and collateral agent (in such capacities, the “Agent”),
pursuant to which the Lenders advanced Three Million Three Hundred Thousand
United States Dollars (US$3,300,000) to IMG pursuant to the terms and conditions
therein contained, has been fully repaid; and


(c) with respect to the Loan Agreement and all documents executed in connection
therewith, any lien, pledge, security interest, assignment, encumbrance, claim,
option, reservation, purchase right, and/or other charge, security, encumbrance,
or claim of any kind or nature whatsoever has been terminated.


 4. Termination.  Prior to the satisfaction of the conditions precedent
contained herein, this Agreement shall automatically terminate upon the
occurrence of any of the following:


(a) other than (i) Javalon S.A. (“Javalon”) with respect to IMG and (ii) IMG
with respect to the Assignee, Heirro IMG Mexico S.A. de CV (“Heirro”) and CIM
Mineral Investors, SA (“CIM” and, together with Heirro and the Assignee,
collectively, the “Subsidiaries”), any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power of IMG or the Subsidiaries;
 
 
2

--------------------------------------------------------------------------------

 


(b) other than (i) Javalon with respect to IMG and (ii) IMG with respect to the
Subsidiaries, any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) takes possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of IMG or the
Subsidiaries;


(c) the Boards of Directors of IMG or the Subsidiaries cease to consist of a
majority of the directors existing on the date hereof or directors nominated by
at least two-thirds (2/3) of the existing directors; and


(d) the Lender, the Agent, or any other party takes steps to exercise any rights
or remedies pursuant to the Loan Agreement and/or the documents executed in
connection therewith.


 5. Assignment Provision. Such assignment is permitted pursuant to the terms and
conditions contained in the Purchase and Sale Agreement and the documents
executed in connection therewith.  All parties hereby agree to comply with the
terms and conditions contained in the Purchase and Sale Agreement all to the
same effect as if the Assignee were the “Buyer” as defined therein.
 
 
 6. No Other Amendment.  All other terms and conditions of the Purchase and Sale
Agreement and all terms and conditions contained in the documents executed in
connection therewith, shall remain in full force and effect and the Purchase and
Sale Agreement shall be read and construed as if the terms of this Agreement
were included therein by way of addition or substitution, as the case may be.


 7. Counterparts and Electronic Delivery.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.  Delivery of an executed copy of
this Agreement by facsimile or electronic transmission shall be deemed as
effective as delivery of an originally executed copy.


 8. Notices.  All notices, requests, demands and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission, electronic transmission or similar writing) and shall be
given to parties at the address, facsimile number or email address of each set
forth below or at such other address, facsimile number or email address as such
party may hereafter specify for the purpose by notice to each other party
hereto.


If to the Assignor:
OroGrande Iron Ore Company, LLC
1314 E. Las Olas Blvd., Suite 95
Fort Lauderdale, FL 33301
Telephone No.: (310) 880-8233
Facsimile No.: (310) 919-3116
Email: Garrett@Javalon.com
Attention: Garrett K. Krause
 
 
3

--------------------------------------------------------------------------------

 


If to the Assignee:
IMG Iron Ore Trading S.A.
295 Madison Avenue, 12th Floor
New York, NY  10019
Telephone No.: (646) 389-3070
Facsimile No.: (310) 919-3116
Email: Garrett@IronMG.com
Attention: Garrett K. Krause


If to either the Assignor or the Assignee, a copy (which shall not constitute
notice) to:


Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, NJ 08830
Telephone: (732) 395-4400
Facsimile: (732) 395-4401
Email: sbrookman@lucbro.com
Attention: Seth A. Brookman, Esq.


Every notice or other communication shall, except so far as otherwise expressly
provided by this Agreement, be deemed to have been received (provided that it is
received prior to 2 p.m. local time; otherwise it shall be deemed to have been
received on the next following banking day) (i) if given by facsimile or
electronic transmission, on the date of dispatch thereof (provided further that
if the date of dispatch is not a banking day in the locality of the party to
whom such notice or demand is sent, it shall be deemed to have been received on
the next following banking day in such locality) or (ii) if given by mail,
prepaid overnight courier or any other means, when received at the address
specified in this Section or when delivery at such address is refused.


 9. Further Assurances.  The parties shall take such further actions, and duly
execute and deliver such further agreements or documents and do such further
acts and things as may be necessary or proper in the reasonable opinion of the
parties to carry out more effectively the provisions and purposes of this
Agreement.


 10. Modifications in Writing.  No provision of this Agreement may be amended,
changed, waived, discharged or terminated except by an instrument in writing
signed by all parties.


 11. Further Assignment.  This Agreement shall be binding upon, and inure to the
benefit of, the Assignor and the Assignee and their respective successors and
assigns, except that the Assignee may not assign any of its rights or
obligations hereunder without the express written consent of the Assignor and,
provided that no more than an aggregate of one hundred eighty (180) dry metric
tons of iron ore have been delivered by Gulf Coast to the Assignor or the
Assignee pursuant to the terms and conditions of the Purchase and Sale
Agreement, Gulf Coast.
 
 
4

--------------------------------------------------------------------------------

 


 12. Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


 13. Waiver of Jury Trial.  IT IS MUTUALLY AGREED BY AND AMONG THE PARTIES
HERETO THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON
ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.



[ signature page follows ]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
above written.
 

 
OROGRANDE IRON ORE COMPANY, LLC,
as Assignor
         
 
By:
/s/ Garrett K. Krause       Name:  Garrett K. Krause       Title:  Manager      
   

 

 
IMG IRON ORE TRADING, S.A.,
as Assignee
         
 
By:
/s/ Garrett K. Krause       Name:  Garrett K. Krause       Title:  CEO/President
         

 
 
 
 
 
 6

--------------------------------------------------------------------------------